Citation Nr: 1709557	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome (low back disability) prior to March 17, 2016, and a disability rating in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded by the Board in October 2015.

In April 2016, the RO partially granted an increased rating for the Veteran's low back disability for part of the period on appeal.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Prior to March 17, 2016, the Veteran's service-connected low back disability was manifested by lack of endurance, pain, and limitation of motion with forward flexion of the thoracolumbar spine to, at worst, 75 degrees, with a combined range of motion of the thoracolumbar spine of 205 degrees; the disability did not result in forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or in any incapacitating episodes.

2.  On and after March 17, 2016, the Veteran's service-connected low back disability was manifested by lack of endurance, pain, and limitation of motion with forward flexion of the thoracolumbar spine to at worst, 40 degrees, with a combined range of motion of the thoracolumbar spine of 80 degrees; the disability did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or in any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to March 17, 2016, the criteria for a disability rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016). 

2.  On and after March 17, 2016, the criteria for a disability rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  An October 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Taken together, the examination reports and other evidence of record provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board finds that there has been substantial compliance with the remand directives issued with respect to the issue on appeal.  Specifically, in October 2015 the Board directed the Agency of Original Jurisdiction to provide the Veteran with an additional VA examination and associate updated treatment records with the claims file.  An examination was performed in March 2016, and updated treatment records were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
 § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's low back disability has been assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain prior to March 17, 2016, and a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) thereafter.  

Diagnostic Codes 5235 through 5243 specify that disabilities of the spine should, in general, be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
The General Rating Formula provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id.

Alternatively, Diagnostic Code 5243 also provides that IVDS can be rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with his claim in February 2010, and the examiner diagnosed lumbosacral strain.  The Veteran reported experiencing moderate pain radiating down his legs with stiffness, spasms, and decreased motion in his back.  He stated that his pain was exacerbated by physical activity and changes in weather, and was alleviated by rest and medication.  He described experiencing flare-ups with weakness on movement and limitation of motion.  His gait was normal, with no signs of abnormal weight-bearing.  There was no report of fatigue, paresthesia, numbness, or bowel, bladder, or erectile dysfunction.  The Veteran stated that he could walk about 50 yards in roughly five minutes and that he regularly used a back brace, and described feeling severely limited in his daily activities by his back and knee pain.  The examiner noted forward flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 205 degrees.  There was pain at the end of each range of motion, and ranges of motion were the same following repetitive-use testing.  The examiner further reported that, on repetition, the Veteran was additionally limited by pain and lack of endurance, but was not additionally limited by fatigue, weakness, and incoordination.  The examiner reported no evidence of radiating pain on movement, weakness, or muscle spasm.  The Veteran demonstrated guarding of movement with bending, but no abnormal gait.  The examiner noted normal muscle tone and musculature with no ankylosis and no incapacitating episodes in the previous 12 months.  No neurological complications were noted.  
The Veteran next underwent VA examination in March 2016, and the examiner diagnosed lumbar strain and IVDS with radiculopathy involving the right sciatic nerve.  The Veteran reported experiencing flare-ups and functional impairment with radiating pain, muscle spasms, and limited range of motion.  Range of motion testing revealed forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees, for a combined range of motion of 130 degrees.  Repetitive-use testing revealed no additional loss of function or range of motion.  Pain was noted on examination and the examiner reported that it would cause functional loss.  The examiner further noted that the examination was consistent with the Veteran's statements regarding functional loss with flare-ups and repetitive use over time, and that the Veteran would be further limited by pain and lack of endurance.  The examiner estimated ranges of motion with repeated use over time to be forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees, for a combined range of motion of 110 degrees.  The examiner estimated ranges of motion with flare-ups to be forward flexion to 40 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees, for a combined range of motion of 80 degrees.  The examiner noted that the Veteran experienced muscle spasm and guarding resulting in abnormal gait or spinal contour.  The Veteran regularly used a back brace, but muscle strength testing was normal and there were no signs of atrophy or ankylosis.  While the Veteran's back disability resulted in IVDS, he had not experienced any incapacitating episodes as defined by VA.  Neurological testing revealed impairment of the right sciatic nerve.  Finally, the examiner noted that the Veteran's back disability would result in mild to moderate impairment in performing sedentary activity of employment and moderate impairment in performing physical activity of employment.

Throughout the pendency of the appeal, the Veteran's VA treatment records and lay statements reveal complaints of and treatment for back pain.

Upon review, the Board finds that an increased disability rating is not warranted at any point during the period on appeal.  The evidence reflects that, prior to March 17, 2016, the Veteran's low back disability was manifested by pain, reduced range of motion, and lack of endurance, with forward flexion, at worst, to 75 degrees, and a combined range of motion, at worst, of 230 degrees, even upon repetitive-use testing.  There was no evidence of more severe limitation of motion or ankylosis, and no evidence of incapacitating episodes as defined by VA.  As such, a disability rating in excess of 10 percent is not warranted prior to March 17, 2016.  On and after that date, the Veteran's forward flexion was estimated, at worst, to be 40 degrees, with a combined range of motion, at worst, of 80 degrees.  Even considering the estimates provided by the examiner for limitation caused by flare-ups or repeated use, the evidence does not reflect that the Veteran's low back disability results in impairment equivalent to forward flexion to 30 degrees or less or ankylosis of the thoracolumbar spine.  Furthermore, the evidence does not demonstrate that the Veteran had any incapacitating episodes as defined by VA during this time period.  Finally, while the Veteran did demonstrate guarding and muscle spasm resulting in abnormal gait or spinal contour, these symptoms are contemplated by the 20 percent rating criteria.  As such, a disability rating in excess of 20 percent is not warranted at any time on or after March 17, 2016.  

The Board is cognizant of the holdings of the United States Court of Appeals for Veterans Claims that, to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.   

In this case, the Board finds the examinations of record adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  When estimated ranges of motion during flare-ups or after repetitive use have been provided, they have been used for rating purposes.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  As noted above, while the Veteran complained of radiating pain in the legs, the only neurological abnormality associated with his low back disability was the right sciatic nerve impairment noted in March 2016.  Service connection has been granted for this impairment, and the Veteran did not appeal the rating assigned.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

The Board has also considered whether the Veteran's low back disability presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifested primarily as pain, lack of endurance, and limitation of motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups), limited range of motion, lack of endurance, and walking limitations, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran reported using a back brace.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of the brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's low back disability and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his low back disability.  Accordingly, a claim for a total disability rating based on unemployability due to the low back disability has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain with IVDS prior to March 17, 2016, and a disability rating in excess of 20 percent thereafter, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


